More than one year having elapsed since the entry of the decree which the complainant *Page 618 
seeks to amend, it is too late to obtain the alteration of it on simple motion or petition, or even on a petition for rehearing.Hodges v. New England Screw Co., 3 R.I. 9; Leach v.Jones, 11 R.I. 386; Randall v. Peckham, ib. 600, 605.
The only means by which the decree can be amended would seem to be a bill of review, if, indeed, a bill of review, under our practice, can be filed more than a year after the entry of final decree. See cases cited above. 2 Daniel's Ch. Pl.  Pr. * 1576.
The case of Clark v. Hall, 7 Paige, 382, is not in point, since in that case the decree had been kept open by the defendant's appeal and so had not passed out of the control of the court, the parties being still in court.